DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demorais et al. (US 2018/0298963).
Regarding independent claim 1, Demorais discloses a brake piston system (see Abstract, FIGS. 9, 10a, 10b) comprising: a piston body (18); a piston footing (5) positioned at a first end of the piston body and configured to transfer a braking force to a brake pad (see ¶ 0036), the piston footing comprising a footing extension (26) extending into an inner space of the piston body (see FIGS. 9, 10a, 10b), the footing extension comprising an inner surface (42) configured to engage a surface (41) of a spindle nut (28) and stop relative rotation of the spindle nut and the footing extension (see FIG. 10b; ¶ 0050).  
Regarding claim 2, Demorais discloses that the piston body comprises an interior space defined by an inner wall with the interior space extending from a first opening in the first end to a second opening in the second end (see FIGS. 9, 10a), the second end being opposite the first end (see FIGS. 9, 10a).  
Regarding claim 3, Demorais discloses that the footing covers the first opening and an o-ring creates a seal between the piston footing and the piston body to contain brake fluid (see ¶ 0076; see also FIGS. 10a, 14a, 15a).  
Regarding claim 4, Demorais discloses one or more fasteners (71) that attach the piston footing to the piston body (see ¶¶ 0056, 0071).  
Regarding claim 5, Demorais discloses that the fastener is selected from the group consisting of screws, pins and clips (see ¶¶ 0056, 0071).  
Regarding claim 6, Demorais discloses a spindle (27) and a spindle nut (28), wherein the spindle and spindle nut are located at least partially within the interior space (see FIGS. 9, 10a).  
Regarding claim 7, Demorais discloses that the piston body is a polymeric material (see ¶ 0048) and the piston footing is a metal (see ¶ 0048).  
Regarding claim 8, Demorais discloses that the piston body is phenolic (see ¶ 0048) and the piston footing is steel (see ¶ 0048).  
Regarding claim 10, Demorais discloses an o-ring (44) positioned between the piston footing and the piston body (see ¶ 0076), wherein the o-ring contacts the interior wall and a surface of the footing such that the o-ring resists separation of the footing from the piston body (see ¶ 0075).  
Regarding claim 11, Demorais discloses that the o-ring also contacts a portion of the interior wall that interfaces with a bearing surface of the footing (see FIG. 10a, 14, 15a).  
Regarding claim 12, Demorais discloses a lock recess (76), wherein the lock recess is configured to receive a lock protrusion (75) from a brake pad or brake pad backing plate (11) to prevent relative rotation of the footing and the brake pad or brake pad backing plate (see ¶ 0045).  
Regarding claim 13, Demorais discloses a lock protrusion (75), wherein the lock protrusion is configured to engage a lock recess (76) in a brake pad or brake pad backing plate (see ¶ 0045, “location of the groove, recess or V-groove can be reversed with the pip 75 or protrusion being in the footing 5 and the groove, recess or V-groove can be in the backing plate 11”) to prevent relative rotation of the footing and the brake pad or brake pad backing plate (see ¶ 0045).  
Regarding claim 14, Demorais discloses exerting a force against the brake piston system which moves the brake piston footing against a brake pad assembly comprising the brake pad which causes the brake pad to exert a braking force against a brake rotor (see ¶ 0036).
Regarding claim 15, Demorais discloses that the force is generated by rotation of spindle within the spindle nut to move the spindle nut against the footing (see ¶ 0066), and rotation of the spindle nut in relation  to the footing is stopped by corresponding surfaces on the spindle nut and the footing contacting one another (see ¶ 0050).  
Regarding claim 16, Demorais discloses that the force is a hydraulic force that pushes on the brake piston body and the brake piston footing (see ¶ 0066).  
Regarding claim 17, Demorais discloses that the force is applied by rotating a spindle (27) within a spindle nut (28) (see ¶ 0066), where the spindle nut is held within an interior space of the piston body system (see FIG. 10a) causing the spindle nut and brake piston system against the brake pad assembly which causes the brake pad to exert a braking force against the brake rotor (see ¶ 0066).
Claims 1, 2, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varzescu et al. (US 6,382,367).
Regarding independent claim 1, Varzescu discloses a brake piston system (see Abstract, FIG. 2) comprising: a piston body (22); a piston footing (20) positioned at a first end of the piston body and configured to transfer a braking force to a brake pad (see FIG. 2; see also col. 5, line 64 to col. 6, line 8), the piston footing comprising a footing extension (A) (see Annotated FIG. 2, below) extending into an inner space of the piston body (see Annotated FIG. 2, below), the footing extension comprising an inner surface (18) configured to engage a surface of a spindle nut and stop relative rotation of the spindle nut and the footing extension (see FIG. 6; see also col. 1, lines 23-37; col. 5, lines 24-49).  

    PNG
    media_image1.png
    743
    538
    media_image1.png
    Greyscale

Regarding claim 2, Varzescu discloses that the piston body comprises an interior space defined by an inner wall with the interior space extending from a first opening in the first end to a second opening in the second end (see FIG. 2), the second end being opposite the first end (see FIG. 2).  
Regarding claim 6, Varzescu discloses a spindle and a spindle nut (38), wherein the spindle and spindle nut are located at least partially within the interior space (see FIG. 6).  
Regarding claim 7, Varzescu discloses that the piston body is a polymeric material (see col. 5, lines 29-30) and the piston footing is a metal (see col. 5, line 45).  
Regarding claim 9, Varzescu discloses that the footing comprises a first (B) (see Annotated FIG. 2, above) and a second piston bearing surface (C) (see Annotated FIG. 2, above) that are configured to contact the piston body and through which during a braking operation, the force on the piston body is transferred to the footing, wherein the first bearing surface is located radially and axially apart from the second bearing surface (see Annotated FIG. 2, above).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

October 26, 2022